OPINION OF THE COURT
Per Curiam.
Section 468-a of the Judiciary Law requires every resident and nonresident attorney admitted to practice in the State of New York to file a biennial registration statement with the administrative office of the courts. A biennial registration fee must be paid at the time the statement is filed. This registration statement, which is mailed every two years by the Office of Court Administration to every attorney so admitted, must be timely filed and the fee paid regardless of whether the at*128tomey is actually engaged in the practice of law in New York or elsewhere. Attorneys who certify to the Chief Administrator of the Courts that they have retired from the practice of law are exempt from paying the registration fee at the time the statement is filed. Subdivision (5) of the statute provides further that “ [n] oncompliance by an attorney with the provisions of this section and the rules promulgated hereunder shall constitute conduct prejudicial to the administration of justice and shall be referred to the appropriate appellate division of the supreme court for disciplinary action.”
Pursuant to this provision, petitioner Departmental Disciplinary Committee seeks an order suspending from the practice of law certain attorneys who are in violation of the statute, in that they have failed to file the registration statement and pay the registration fee for one or more registration periods after due notification. This Court has previously held that failure to register, or reregister, and pay the biennial registration fee is professional misconduct warranting discipline (see, Matter of Horoshko, 218 AD2d 339, 341). By orders entered April 24, 1997 (230 AD2d 366), February 3, 1998 (240 AD2d 106) and September 17, 1998 (247 AD2d 158) this Court granted similar motions and suspended those attorneys whose names were enumerated on an attached schedule for such failure to register, or re-register, and pay the registration fee.
The attorneys in question have received notification of their noncompliance in the following manner. The Office of Court Administration mailed each of the defaulting attorneys two notices to their last known business. address and one notice to their last known home address. Attorneys who remained in default following these three notices were referred to the Departmental Disciplinary Committee, which mailed a notice of an imminent suspension motion to the last known business address of the subject attorney. Pursuant to the order of this Court dated November 25, 1998 (M-7578), which provided for service of the suspension motion by publication in the New York Law Journal for five consecutive days, a list of the defaulting attorneys along with their last known business addresses was so published commencing January 4, 1999. Following publication, the motion was called in open court on January 25, 1999. Those attorneys who remain in noncompliance with Judiciary Law § 468-a despite the notification and motion process described are the subject of petitioner’s motion for suspension.
Accordingly, due to the continued failure to comply with the statute, petitioner’s motion to suspend such attorneys shall be *129granted to the extent of suspending those attorneys whose names are enumerated in the attached schedule from the practice of law in the State of New York, effective 30 days from the date of this order, until further order of this Court.
Ellerin, P. J., Nardelli, Williams, Mazzarelli and Saxe, JJ., concur.
Petitioner’s application granted to the extent of suspending from the practice of law in the State of New York those attorneys whose names are enumerated in the schedule attached to the opinion Per Curiam, effective June 7, 1999, and until the further order of this Court, as indicated. [As amended by unpublished orders entered May 27, June 10, 17, 22, July 1, 15, 22, 29, Aug. 5, Sept. 2, 16, 23, Oct. 12, Dec. 7, 21, 1999, Jan. 4 and 20, 2000.]
NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Paavola, Lance Gordon RD 2, Box 182 Tyler Hollow Road Spencer, NY 14883 6-28-78 1
Paduano, James Anthony One Rockefeller Plaza New York, NY 10020 1968 2
Pahura, James Michael Legal Aid Society 1020 Grand Concourse Bronx, NY 10451 10-6-75 1
Pallet, Bruce Stuart Reid & Priest 40 West 57th Street New York, NY 10019 1986 2
Palazzo, Marc A. Hill Betts & Nash 1 World Trade Center Suite 5215 New York, NY 10048 7-8-85 1
Paluch, Ann Marie Chemical Bank 380 Madison Avenue 9th Floor New York, NY 10017 1983 4
Palwick, Alan 305 West End Avenue New York, NY 10023 1951 2
Pam, Hope Mara Weil Gotshal & Manges 767 Fifth Avenue New York, NY 10153 1993 2
Panzer, Alan Joel Taub & Carmel, Inc. 33 Rector Street 11th Floor New York, NY 10006 4-13-70 1
Paoli, Maria Dolores Northern Spring Co., Inc. 80 Wall Street Mezzanine Floor New York, NY 10005 4-15-85 1
Pardo, Monica C. 324 West 20th Street New York, NY 10011 4-14-86 1
*130NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Paris, Michael F. Harlem Legal Services, Inc. 144 West 125th Street 3rd Floor New York, NY 10027 5-23-88 1
Pariser, Michael Matthew Bender & Co., Inc. 11 Penn Plaza New York, NY 10001 1981 2
Parker, Catherine T. Keenan Powers & Andrews 130 Cedar Street New York, NY 10006 1991 2
Parker, Jeffrey Miles 247 East 52nd Steet New York, NY 10022 1975 2
Parker, Kimmberley Louise 765 Amsterdam Avenue New York, NY 10025 6-13-88 1
Parks, Kevin Nims Howes Collison & Isner 500 Fifth Avenue New York, NY 10110 3-4-85 1
Patashny, Gary M. 315 West 23rd Street Apt. 7C New York, NY 10011 6-2-86 1
Paul, William R. Schulte & McGoldrick 460 Park Avenue New York, NY 10022 2-20-74 1
Peacock, Thomas Philip New York City Law Department Office of the Corporation Counsel 100 Church Street New York, NY 10007 12-7-59 1
Pearl, Howard L. Berel Navarra & Mullen, P. C. 19 East 9th Street New York, NY 10003 1973 2
Pearl, Melissa 752 West End Avenue #20A New York, NY 10025 4-28-92 1
Peck, Robert S. The Campaign Company 175 Fifth Avenue Ste. 1101 New York, NY 10010 5-21-79 1
Pellman, Stuart Morton Slade & Pellman 850 Third Avenue NewYork, NY 10022 1965 2
Pellowski, Kathleen Major Leage Baseball International Partners 1633 Broadway, 27th Floor New York, NY 10019 1986 3
Pender, Susan G. RKO General, Inc. 1440 Broadway New York, NY 10018 2-22-83 1
*131NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Pensock, Pamela J. Jackson Lewis Schnitzer & Krupman 261 Madison Avenue New York, NY 1986 2
Pereira, Maytee U. S. Court of Inti. Trade 1 Federal Plaza New York, NY 10007 2-7-90 1
Perez, Ignacio c/o Schneyer & Shen 250 West 100th Street 13th Floor New York, NY 10025 4-7-80 1
Perkins, John Henry Dewey Ballatine Bushby 101 Park Avenue New York, NY 10178 1953 2
Perils, Noah 733 Third Avenue Suite 1900 New York, NY 10017 6-14-76 1
Perlman, Laura Saskin 385 Old Rock Road Branford, CT 06405 8-7-89 1
Perraglia, James William Coopers & Lybrand 1301 Avenue of the Americas New York, NY 10019 1987 2
Perren, Rosemarie V. Wilson Elser Moskowitz Edelman & Dicker 150 East 42nd Street New York, NY 10017 3-4-91 1
Perrone, Patrick Joseph District Attorney County of New York 1 Hogan Place New York, NY 10013 1989 3
Perry, Timothy Whipple Booth Bay 1372 Broadway New York, NY 10018 1988 3
Perryman, David Green Cooper & Dunham 30 Rockefeller Plaza New York, NY 10112 11-2-87 1
Peters, Arme Elizabeth Morgan Lewis & Bockius 9 West 57th Street New York, NY 10019 3-1-82 1
Peters, Kurt David Gaston & Snow 666 Fifth Avenue New York, NY 10103 6-17-85 1
Petkun, Richard Michael Trubin Sillcocks Edelman 375 Park Avenue New York, NY 10022 10-7-74 1
Petraglia, John F. 29 Broadview Avenue Kings Park, NY 11754 3-19-58 1
Phillips, Joseph A. 217 Broadway Suite 501 New York, NY 10007 1959 2
*132NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Phillips, Suzanne Randy Jones Hirsch Kalman & Bloom 405 Lexington Avenue New York, NY 10017 1978 2
Pickens, Peter Todd 175 West 85th Street 3D New York, NY 10024 12-4-89 1
Picket, Roña J. Stroock & Stroock & Lavan 7 Hanover Square New York, NY 10004 12-4-89 1
Pierce, Lawrence E. Fisher Fallon Salerno & Betlesky 545 Madison Avenue New York, NY 10022 1964 2
Pierce, Robert N. Skadden Arps Slate Meagher & Flom, L. L. P. 919 Third Avenue New York, NY 10022 6-18-90 1
Pierre, Alex Hugues 139 East 35th Street Apt. 11A New York, NY 10016 6-10-91 1
Pilch, Raymond R. Jacoby & Meyers 1457 Broadway New York, NY 10036 1981 3
Piliero, Richard Joseph Morgan Stanley & Co., Inc. 1251 Avenue of the Americas New York, NY 10020 1965 2
Pillot, Jonathan 121 Greene Street Third Floor New York, NY 10012 2-8-82 1
Pinto, Peter John First Boston Corporation 55 East 52nd Street 6th Floor New York, NY 4-20-93 1
Pizzolla, Jr., Michael J. Milbank Tweed Hadley & McCloy One Chase Manhattan Plaza New York, NY 10005 2-25-80 1
Plexico, Philip Spratt Blyth Eastman Dillon & Co., Inc. 80 Pine Street New York, NY 10005 6-23-59 1
Plimpton, Frank Sawtell Milbank Tweed Hadley & McCloy 1 Chase Manhattan Plaza New York, NY 10005 1982-3
Ploscowe, Andrea Dawn Milgrim Thomajan & Lee, P. C. 53 Wall Street New York, NY 10005 1-14-91 1
*133NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Plotkin, Gary M. Brown, Wood, Ivey, Mitchell & Peity 1 World Trade Center, 58th Floor New York, NY 10022 2-28-83 1
Plum, Leo A. Union Carbide Corporation 270 Park Avenue New York, NY 10017 1958 2
Plunket, Casey Michael Vaughan Davis Polk & Wardwell 1 Chase Manhattan Plaza New York, NY 10005 6-5-89 1
Podurgiel, Stephen George Chase Manhattan Bank 1 Chase Manhattan Plaza New York, NY 10081 6-28-65 1
Pohl, Karen Ruth Davis Polk & Wardwell 1 Chase Manhattan Plaza New York, NY 10005 2-25-80 1
Poher, Arthur 120 Wall Street New York, NY 10005 6-29-53 1
Polischuk, Christina 128 Putnam Park Greenwich, CT 06830 4-6-81 1
Poliseno, Joyce Anne 60 East 12th Street #9C New York, NY 10003 8-22-89 1
Polk, Jonathan M. Sony Music 51 West 52nd Street New York, NY 10019 3-24-86 1
Pollack, Beth Lubin Kucker Kraus & Bruh 36 West 44th Street New York, NY 10036 4-11-83 1
Pollock, Kenneth Brian Cole & Deitz 175 Water Street New York, NY 10038 4-11-88 1
Porter, III, Edward Winslow Curtis Morris & Safford, P. C. 530 Fifth Avenue New York, NY 10036 4-14-75 1
Porter, Patricia A. 652 West 163rd Street New York, NY 10032 10-7-74 1
Poster, Kim I. Law Office of Peter A. Herbert 99 Wall Street 18th Floor New York, NY 10005 3-2-87 1
Potkul, David J. 6622 Midhill Place Falls Church, VA 22043 5-2-89 1
Potter, Leonard A. Morgan Lewis & Brockius 101 Park Avenue New York, NY 10178 5-4-87 1
Potterfield, Amanda Village Station Box 384 New York, NY 10014 1-31-77 1
*134NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Potts, LauraK. Richards & O’Neil 885 Third Avenue New York, NY 10022 5-4-87 1
Powell, Elizabeth Ann Winston & Strawn, Cole & Deitz 175 Water Street, 10th Floor New York, NY 10038 2-6-89 1
Powell, Jr., Marvin Dewey Ballantine Bushby Palmer & Wood 140 Broadway New York, NY 10005 1991 2
Power, John Gilbert Brown & Wood One World Trade Center New York, NY 10048 1993 2
Prendergast, Carol 145 East 27th Street New York, NY 10016 7-7-80 1
Pressman, Sheldon Bruce A. Broadus Anderson, III, P. C. The Mercantile Exchange Building 6 Harrison Street, 4th Floor New York, NY 10013 1987 4
Prinz, Gerhard Matthias Mudge Rose Guthrie Alexander & Ferndon 180 Maiden Lane New York, NY 10038 2-3-86 1
Prisk, Simon Howard 548 Riverside Drive #3C New York, NY 10027 1-11-93 1
Pritchard, Emmett Haines 184 Carlton Avenue #1 Brooklyn, NY 11205 3-1-76 1
Proscia, Martin J. 1 Astor Place New York, NY 10003 2-22-71 1
Pruitt, James Michael 636 Washington Street #4B New York, NY 10014 8-12-80 1
Pugh V, William Henry NY County District Attorney’s Office One Hogan Place New York, NY 10013 1987 2
Purisima, Ruben Ocampo 488 Madison Avenue Suite 1100 New York, NY 10022 1992 3
Puro, Nicholas Joseph Kieffer & Hahn 111 John Street New York, NY 10038 1-17-83 1
Purvis, Peter Duncan 325 Broadway Suite 303 New York, NY 10007 6-27-56 1
Pusey, Mark E. Lord Day & Lord Barrett Smith 1675 Broadway New York, NY 10019 8-27-90 1
*135NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Quackenbos, Carol D. Lord Day & Lord Barrett Smith 1675 Broadway New York, NY 10019 11-4-85 1
Quasha, Alan Grant Quasha Wessely & Schneider 689 Fifth Avenue New York, NY 10022 3-14-77 1
Quesada, Peter W. Davis Polk & Wardwell 1 Chase Manhattan Plaza New York, NY 10005 5-4-81 1
Quigley, Jr., John J. Asian Consultants 221 Canal Street Room 306 New York, NY 10013 12-3-56 1
Quinn, Robert Thomas do Tannenbaum Dubin & Robinson 521 Fifth Avenue New York, NY 10175 1972 2
Raab, Ronald Israelson Manning & Raab 60 East 42nd Street New York, NY 10165 1970 2
Rabin, Sander Marc Solin & Breindel 530 Fifth Avenue New York, NY 10036 2-10-75 1
Rabinowitz, Bruce 55 West 89th Street Apartment IF New York, NY 10024 9-24-90 1
Rafic, Moshe One University Place Apartment 20-P New York, NY 10003 4-15-91 1
Raflzadeh, Lida Whitman & Ransom 200 Park Avenue New York, NY 10166 6-1-87 1
Ragonetti, Philip Adam Skadden, Arps, Slate, Meagher & Flom, L. L. P. 919 Third Avenue New York, NY 10022 3-22-93 1
Ram, Eric David 275 West 96th Street Apartment 26E New York, NY 10025 2-5-79 1
Ramage, Elizabeth Katherine 1203 Portner Road Alexandria, VA 22314 7-25-88 1
Ramundo, Clifford J. Contillo & Ramundo 11 Stone Street New York, NY 10004 1981 3
Randall, John Robert BLS Legal Services Corp. Senior Citizen Law Office 299 Broadway, Suite 615 New York, NY 10007 1990 2
Raskin, Jerome S. Dover Management Corp. 200 East 42nd Street New York, NY 10017 1949 2
*136NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Rasmussen, Mary Ann Hansen Brown & Wood One World Trade Center New York, NY 10048 6-20-83 1
Rasmussen, Wagner 10 Bleeker Street #6A New York, NY 10012 3-26-90 1
Ray, Patricia Weil Gotshal & Manges 767 5th Avenue New York, NY 10153 1-22-90 1
Redding, Rebecca A. 359 East 62nd Street #2F New York, NY 10021 5-7-84 1
Reddy, Ellen E. Lichtenberg & Goss, P. C. 1370 Avenue of the Americas 25th Floor New York, NY 10019 5-5-86 1
Redlich, Edward G. 8741 Shurham Drive Apartment 17 West Hollywood, CA 90069 8-26-85 1
Redlitz, Gregory Vaughn 1441 Montgomery Street 4A San Francisco, CA 94133 6-16-80 1
Reeves, Stanley Howard Rosenman & Colin 575 Madison Avenue New York, NY 10021 3-5-84 1
Reff, Eric Stuart Solin & Breindel, P. C. 501 5th Avenue New York, NY 10017 1987 2
Reich, Ronald Stephen 37 West 72nd Street New York, NY 10023 2-22-71 1
Reid, Laurie The Rubber Stamp Advocate Co. 51 McDougal Street Suite #194 New York, NY 10012 10-21-91 1
Reid, Stewart Mills Jacobson Freeman & Viscomi 153 East 53rd Street New York, NY 10022 3-1-76 1
Reider, Bruce M. Bronx District Attorney's Office 215 East 161st Street Bronx, NY 10451 2-29-88 1
Reilly, Christine Lynn Perry & Windels 80 Broad Street New York, NY 10004 1992 2
Reilly, Elsie Marie 455 West 24th Street New York, NY 10011 6-29-53 1
Reisch, Henry Kevin William Morris Agency, Inc. 1350 Avenue of the Americas New York, NY 10019 1984 2
Rendell, Robert S. 44 Holly Place Larchmont, NY 10538 12-13-65 1
Renkoff, Franklin D. 40 Fifth Avenue New York, NY 10011 • 6-30-72 1
*137NAME LAST KNOWN ADDRESS ADMITTED DATEZYEAR DEP
Reperowitz, Deborah A. Blum & Benin 780 Third Avenue 45th Floor New York, NY 10017 7-27-87 1
Repetto, David Edward Wagner, Davis & Gold, P. C. 99 Madison Avenue New York, NY 10016 7-26-93 1
Resnick, David L. Merrill Lynch Capital Markets World Financial Center North Tower 250 Vesey Street New York, NY 10281 9-29-86 1
Rethy, Susan Joy NYC Dept, of Environmental Protection #1 Center Street, Room 2454 New York, NY 10007 3-25-85 1
Reuter, Margaret Elizabeth Schulte Roth & Zabel 900 Third Avenue New York, NY 10022 1986 2
Reynolds, William Bennet Office of the Bronx District Attorney 215 East 161st Street Bronx, NY 7-11-88 1
Rezmovits, Ernestina 38 Acorn Pond Drive Roslyn, NY 11576 12-3-84 1
Rhodes, Elizabeth Wade Coopers & Lybrand 1251 Avenue of the Americas New York, NY 10020 1989 2
Riback, MitcheU Allen 29 West 34th Street 5th Floor New York, NY 10001 6-20-83 1
Richardson, •lohn Morgan Anderson Kill Click & Oshinsky, P. C. 666 Third Avenue New York, NY 10017 10-18-93 1
ghmond, Yhanie R. P.O. Box 8161 FDR Station New York, NY 10150 1984 2
Donington, Karcher, Salmond 370 Momingstar Road Staten Island, NY 10303 12-3-90 1
1575 Unionport Road Apartment 2A Bronx, NY 10462 6-13-89 1
^ West End Avenue York, NY 10023 8-25-86 1
Avenue ^^^£jkNY 10029 2-23-81 1
^^^^^^^Kdman & Mandell 12-3-90 1 feet ’10038
*138NAME LAST KNOWN ADMITTED DEPT ADDRESS DATE/YEAR
Rizzo, James John Prudential Bache Securities, Inc. 100 Gold Street New York, NY 10292 1-15-79 1
Robb, Scott Hall 515 Madison Avenue Suite 2100 New York, NY 10022 1970 2
Roberts, Howard Topol US Banknote Company 345 Hudson Street New York, NY 10014 1959 2
Roberts, Janine Vallone Wien Malkin & Bettex 60 East 42nd Street New York, NY 10165 1985 2
Roberts, Mark Wilcox Golenbock & Bareli 645 Fifth Avenue New York, NY 10022 1-18-82 1
Robertson, Norman M. 535 Fifth Avenue Suite 710 New York, NY 10017 1-15-79 1
Robinson, Marc Harris 333 West End Avenue New York, NY 10023 5-4-81 1
Rock, Randy Fredric Drexel Burnham Lambert, Incorporated 60 Broad Street, 4th Floor New York, NY 10004 1978 2
Rodgers, Jr., Clair Warren General Instrument Corporation 767 5th Avenue New York, NY 10153 10-8-68 1
Rodriguez, Carmen Elisa Rogers & Wells 200 Park Avenue 52nd Floor New York, NY 10166 1990 2
Rodriguez, Carol Comerica, Incorporated 500 Woodward Avenue 33rd Floor/MC 3391 Detroit, MI 48226 1989
Rodriguez, Louis The Presbyterian Hospital-5' the City of New York 622 West 168th Strei New York, NY 10032
Roeder, John D. 5 East 9th Street New York, NY 10003
Roemer, Mary Theresa City University of New 535 East 80th Street R7 301 New York, NY 10021 iSSxSb
Rogosin, Harvey Mark 8 East 96th Street New York, NY 10028
Rogovich, Christine Toberoff & Tessler 350 Fifth Avenue New York, NY 10118
*137NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Reperowitz, Deborah A. Blum & Benin 780 Third Avenue 45th Floor New York, NY 10017 7-27-87 1
Repetto, David Edward Wagner, Davis & Gold, P. C. 99 Madison Avenue New York, NY 10016 7-26-93 1
Resnick, David L. Merrill Lynch Capital Markets World Financial Center North Tower 250 Vesey Street New York, NY 10281 9-29-86 1
Rethy, Susan Joy NYC Dept, of Environmental Protection #1 Center Street, Room 2454 New York, NY 10007 3-25-85 1
Reuter, Margaret Elizabeth Schulte Roth & Zabel 900 Third Avenue New York, NY 10022 1986 2
Reynolds, William Bennet Office of the Bronx District Attorney 215 East 161st Street Bronx, NY 7-11-88 1
Rezmovits, Ernestina 38 Acorn Pond Drive Roslyn, NY 11576 12-3-84 1
Rhodes, Elizabeth Wade Coopers & Lybrand 1251 Avenue of the Americas New York, NY 10020 1989 2
Riback, Mitchell Allen 29 West 34th Street 5th Floor New York, NY 10001 6-20-83 1
Richardson, John Morgan Anderson Kill Olick & Oshinsky, P. C. 666 Third Avenue New York, NY 10017 10-18-93 1
Richmond, Stephanie R. P.O. Box 8161 FDR Station New York, NY 10150 1984 2
Richter, Rosemary Barbara Donington, Karcher, S almond 370 Mornings tar Road Staten Island, NY 10303 12-3-90 1
Rigg, Trevor Mark Anthony 1575 Unionport Road Apartment 2A Bronx, NY 10462 6-13-89 1
Rindner, Marc William 246 West End Avenue New York, NY 10023 8-25-86 1
Rinzler, Carol E. 1215 Fifth Avenue New York, NY 10029 2-23-81 1
Ritholtz, Barry L. McAloon Friedman & Mandell 116 John Street New York, NY 10038 12-3-90 1
*138NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Rizzo, James John Prudential Bache Securities, Inc. 100 Gold Street New York, NY 10292 1-15-79 1
Robb, Scott Hall 515 Madison Avenue Suite 2100 New York, NY 10022 1970 2
Roberts, Howard Topol US Banknote Company 345 Hudson Street New York, NY 10014 1959 2
Roberts, Janine Vallone Wien Malkin & Bettex 60 East 42nd Street New York, NY 10165 1985 2
Roberts, Mark Wilcox Golenbock & Bareli 645 Fifth Avenue New York, NY 10022 1-18-82 1
Robertson, Norman M. 535 Fifth Avenue Suite 710 New York, NY 10017 1-15-79 1
Robinson, Marc Harris 333 West End Avenue New York, NY 10023 5-4-81 1
Rock, Randy Fredric Drexel Burnham Lambert, Incorporated 60 Broad Street, 4th Floor New York, NY 10004 1978 2
Rodgers, Jr., Clair Warren General Instrument Corporation 767 5th Avenue New York, NY 10153 10-8-68 1
Rodriguez, Carmen Elisa Rogers & Wells 200 Park Avenue 52nd Floor New York, NY 10166 1990 2
Rodriguez, Carol Comerica, Incorporated 500 Woodward Avenue 33rd Floor/MC 3391 Detroit, MI 48226 1989 3
Rodriguez, Louis The Presbyterian Hospital in the City of New York 622 West 168th Street New York, NY 10032 2-3-92 1
Roeder, John D. 5 East 9th Street New York, NY 10003 6-28-49 1
Roemer, Mary Theresa City University of New York 535 East 80th Street R7 301 New York, NY 10021 6-17-85 1
Rogosin, Harvey Mark 8 East 96th Street New York, NY 10028 12-23-68 1
Rogovich, Christine Toberoff & Tessler 350 Fifth Avenue New York, NY 10118 1985 2
*139NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Rolle, Venóla Mae 1356 G Street S. E. Washington, DC 20003 4-10-90 1
Romero, Anthony David Rockefeller Foundation 1133 Avenue of the Americas New York, NY 10036 1992 2
Ronnen, Ruth Skadden Arps Slate Meagher & Flom, L. L. P. 919 Third Avenue New York, NY 10022 6-10-91 1
Rosen, Jennifer Ann Proskauer Rose Goetz & Mendelsohn 1585 Broadway 4th Floor, Room 420 New York, NY 10036 3-5-90 1
Rosen, Lee Jonathan Robinson Silverman Pearce Aronsohn & Berman 1290 Avenue of the Americas New York, NY 10104 6-2-86 1
Rosen, Leonard Gary Cravath Swaine & Moore 825 Eighth Avenue New York, NY 10019 3-2-87 1
Rosen, Linda S. Shereff Friedman Hoffman & Goodman 919 Third Avenue New York, NY 10022 6-2-86 1
Rosen, Melvin Rosen & Mintzer 5 East 57th Street New York, NY 10022 6-27-69 1
Rosenbaum, Neil J. 750 Lexington Avenue New York, NY 10022 1976 2
Rosenbaum, Randall B. Legal Aid Society 80 Lafayette New York, NY 10013 1992 2
Rosenberg-Amir, Dana 150 West 51st Street Apartment 815 New York, NY 10019 10-18-93 1
Rosenblatt, Nathan D. do Hyman Bravin 605 Third Avenue New York, NY 10158 6-27-51 1
Rosenfeld, Gail C. Orlow Fuller Rubin & Steel 551 Fifth Avenue, Suite 3314 New York, NY 10176 5-5-86 1
Rosenman, Shep Walter Conston Alexander & Green 90 Park Avenue New York, NY 10016 4-15-91 1
Rosenstein, Howard A. McDonough Marcus Cohn & Tretler 600 Third Avenue New York, NY 10016 1964 2
*140NAME i-t LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Rosenthal, Susan E. Shearman & Sterling 53 Wall Street New York, NY 10005 1985 3
Rosenthall, Louis P. 212 Fifth Avenue Suite 1312 New York, NY 10010 6-3-78 1
Rosner, Haskell David Boyle Midway, Inc. 685 Third Avenue New York, NY 10017 3-31-75 1
Rossi, Faith Glickman P.O. Box 509 Manchester, MA 01944 2-5-90 1
Rossi, Nichole E. Rivera & Muniz, P. C. 27 Union Square West Suite 306 New York, NY 10003 6-1-92 1
Rotenberg, Gary Rufus NY County District Attorney’s Office 155 Leonard Street New York, NY 10013 1976 2
Roth, David Adam Wachtell Lipton Rosen & Katz 299 Park Avenue New York, NY 10171 1-11-93 1
Roth, Glenn F. Roth and Elkinson 10 Columbus Circle, Suite #2265 New York, NY 10019 1975 2
Roth, Robin Ann Whitman & Ransom 200 Park Avenue New York, NY 10166 9-28-87 1
Roth, Susan Debra Betty Owen Secretarial Systems, Inc. 915 Broadway, 3rd Floor New York, NY 10010 1989 2
Rothman, Milton Irwin 819 Madison Avenue New York, NY 10019 12-9-57 1
Royal, Jr., William J. Sage Gray Todd & Sims 140 Broadway New York, NY 10005 6-28-78 1
Rubenstein, Eric Craig Baker & McKenzie 805 Third Avenue 29th Floor New York, NY 10022 3-1-82 1
Rúbeo, Allen Thomas 145 East 16th Street 6C New York, NY 10003 1974 2
Rubin, Bruce Jay Shearson Lehman Brothers, Inc. 388 Greenwich Street New York, NY 10013 1985 2
Rubin, Kenneth Allen Morgan Lewis & Bockius 9 West 57th Street New York, NY 10019 1974 2
*141NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Rubin, Paul 770 Lexington Avenue New York, NY 10021 3-26-62 1
Rubinstein, Michael 420 East 79th Street Apartment 15D New York, NY 10021 3-1-82 1
Rudikoff, Joel I. Jones Day Reavis & Pogue 599 Lexington Avenue New York, NY 10022 7-16-90 1
Ruessman, Madeleine M. Leboeuf Lamb Leiby & Macrae 520 Madison Avenue New York, NY 10022 12-8-86 1
Ruffer, Jr., Richard Alvah Brown & Wood One World Trade Center New York, NY 10048 1991 3
Rus, Thomas R. Olwine Connelly Chase O’Donnell & Weyher 299 Park Avenue New York, NY 10171 1987 2
Ruskin, Adam Jay Yerushalmi Shiboleth Yisraeli & Roberts Empire State Building 350 Fifth Avenue, 60th Floor New York, NY 10118 8-28-89 1
Russell, Geraldine Koeneke Martin Clearwater & Bell 220 East 42nd Street New York, NY 10017 1992 2
Russell, Mark John Russell & Russell, P. C. 225 West 34th Street Suite 816 New York, NY 10122 1989 3
Russell, Suzanne Carter Ledyard & Milbum 2 Wall Street New York, NY 10005 12-7-87 1
Rus tow, Timothy David 124 West 60th Street #21J New York, NY 10023 8-10-92 1
Rutherford, James P. The First Boston Corporation 55 East 52nd Street New York, NY 10055 4-12-82 1
Rutman, Kenneth E. National Law Journal 111 8th Avenue New York, NY 10011 2-3-86 1
Ryan, Richard T. 8 East 6th Street c/o Irwin Co. New York, NY 10003 1951 2
Sabbarese, Pasquale V. Veterans Administration 252 7th Avenue New York, NY 10001 1962 2
*142NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Sachs, Betti J. Legal Aid Society 15 Park Row 14th Floor New York, NY 10038 1979 2
Sacirbey, Muhamed Security Pacific Merchant Bank 40 East 52nd Street New York, NY 10022 1981 3
Sackman, Jay Mark Law Office of Jay Mark Sackman 1133 Broadway New York, NY 10010 10-7-74 1
Sacks, Laura E. Phillips Nizer Benjamin Krim & Ballon 40 West 57th Street New York, NY 10019 1984 2
Safe, Toby Yassmin 1 Times Square Suite 1204 New York, NY 10036 9-21-92 1
Safran, Peter Charles Sullivan & Cromwell 125 Broad Street New York, NY 10004 7-20-92 1
Saiewitz, Lawrence M. 60 East 42nd Street New York, NY 10017 6-28-49 1
Salem, Linda Catherine European American Bank 20 Exchange Place Legal Department New York, NY 10015 10-1-84 1
Sahsbury, William Richard Davis Polk & Wardwell 450 Lexington Avenue New York, NY 10017 4-15-85 1
Salloway, Aaron Integrated Resources, Inc. 666 Third Avenue New York, NY 10017 10-27-80 1
Salvador, Orlando Lapitan • c/o Primitivo R. De Leon 520 Fifth Avenue Suite 3C New York, NY 10036 1985 3
Salzman, Linda Carrie 6031 Huxley Avenue Bronx, NY 10471 1-13-92 3
Samii, Thomas Shearman & Sterling 153 East 53rd Street New York, NY 10022 8-25-86 1
Samuels, Amy J. 180 Riverside Drive Apartment 14J New York, NY 10024 1-11-93 1
Samuels, David 853 Broadway #1516 New York, NY 10003 5-15-78 1
Samuels, Stephen J. 330 East 79th Street 3D New York, NY 10021 1980 2
*143NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Sanchez, Daniel Evencio Weil Gotshal & Manges 767 Fifth Avenue New York, NY 10153 7-22-91 1
Sanchez, Edith Heidell Pittoni Murphy & Bach 99 Park Avenue New York, NY 10016 1992 3
Sanders, Irving 754 Bronx River Road #B-24 Bronxville, NY 10708 5-23-83 1
Sandler, Robert N. Reinhart Boemer Van Deuren Norris & Rieselbach One Penn Plaza, Suite 4727 New York, NY 10019 9-25-84 1
Sansone, Ralph J. NYS Labor Relations Board 400 Broome Street New York, NY 10013 1980 2
Santiago, Susan Ellen Weil Gotshal & Manges 767 Fifth Avenue New York, NY 10153 3-26-84 1
Santo, Dominick do Mort M. Horowitz 233 Broadway New York, NY 10279 1982 3
Santos, George Paul Silveri & Santos 4250 Broadway Suite 7 New York, NY 10033 1985 2
Sargent, Peter Birch Jones Day Reavis & Pogue 599 Lexington Avenue New York, NY 10022 7-7-81 1
Sarkela, Margaret A. American Re-Insurance One Liberty Plaza New York, NY 10006 2-25-80 1
Sarokin, Rebecca Ann 207 Camino De Los Marquez #7 Santa Fe, NM 87501 4-15-85 1
Saul, Sonia F. The Honorable Mary Johnson Lowe U. S. Courthouse 40 Centre Street New York, NY 10007 1990 2
Saunders, Frank R. Allied Corporation 1411 Broadway B-39 New York, NY 10018 4-25-77 1
Saunders, Michael 230 West 41st Street New York, NY 10036 1950 2
Saunders, Stephanie M. Off NY City Council President 52 Chambers Street Room 201 New York, NY 10007 1980 2
*144NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Savitt, James P. Paul Weiss Rifkind Wharton & Garrison 1285 Avenue of the Americas New York, NY 10019 6-18-84 1
Saxe, Andrew Frederick Olwine Connelly Chase O’Donnell & Wehyher 299 Park Avenue One Hogan Place New York, NY 10171 1988 2
Saxon, James Martin 310 East 40th Street New York, NY 10107 4-12-71 1
Scarles, Nicholas Richard Price Waterhouse 153 East 53rd Street New York, NY 10022 1985 1
Schaefer, Jed Stuart William Cravath Swaine & Moore 825 8th Avenue New York, NY 10019 1-13-92 1
Schallock, Hans Michael Schallock & Associates 210 Fifth Avenue Suite 1102 New York, NY 10010 1985 3
Schaub, Robert Christopher Hill Belts & Nash One World Trade Center Suite 5215 New York, NY 10048 5-4-87 1
Schaus, John Hayes Price Waterhouse 153 East 53rd Street New York, NY 10022 1983 4
Schechter, Allyn Emigrant Savings Bank Law Dept., 2nd Floor 5 East 42nd Street New York, NY 10017 1981 2
Schechter, June Scheinfeld & Mayer 41 East 42nd Street New York, NY 1987 3
Scheer, Susan Wainer Law Offices of Susan Wainer Scheer 575 Madison Avenue New York, NY 10022 7-9-84 1
Schell, Scott N. Proskauer Rose Goetz & Mendelsohn 300 Park Avenue New York, NY 10022 7-6-87 1
Scheman, Susan Jill White & Case 1155 Avenue of the Americas New York, NY 10036 3-5-90 1
Scher, Mitchel Reid Grunfeld Desiderio Lebowitz & Silverman Two World Trade Center, Suite 2238 New York, NY 10048 1983 2
*145NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Seller, Steven W. Anderson Russell Kill & Olick, P. C. 666 Third Avenue New York, NY 10017 6-17-85 1
Schiebel, James F. 150 William Street New York, NY 10038 1971 2
Sehild, Maureen 240 East 35th Street 12F New York, NY 10016 5-24-82 1
Schimel, David New York County Health Service 50 West 23rd Street New York, NY 1981 2
Schlichting, William H. 203 West 80th Street New York, NY 10024 2-25-74 1
Schlitt, Carol Anderson Kill Olick & Oshinsky, P. C. • 666 Third Avenue New York, NY 10017 3-27-89 1
Schmidt, Steve 140 East 46th Street New York, NY 10017 1-10-84 1
Schneck, Matthew A. 420 Riverside Drive Apartment 4G New York, NY 10025 4-12-82 1
Schneider, H. Jo c/o Manufacturers Hanover Trust Company 270 Park Avenue New York, NY 10017 4-7-80 1
Schneider, Jr., Richard Charles Cleary Gottlieb Steen & Hamilton One Liberty Plaza New York, NY 10006 7-9-84 1
Schoen, Cara Susan Dechert Price & Rhoads 477 Madison Avenue New York, NY 10022 8-22-88 1
Schoenbach, Marci C. Chemical Bank 633 3rd Avenue New York, NY 10017 7-29-85 1
Schoenhaus, Robyn T. A4 Publications USA, Inc. 41 Madison Avenue 5th Floor New York, NY 10010 1992 2
Schopfer, John Kidder Peabody & Co., Incorporated 10 Hanover Square New York, NY 10005 4-30-79 1
Schorr, Dody Corporation Counsel’s Office 100 Church Street New York NY 10007 1980 2
Schuchman, Marcy Michelle American International Group 80 Pine Street 5th Floor New York, NY 10270 3-25-91 1
*146NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Schuder, Jonna Legal Aid Society 80 Lafayette Fifth Floor New York, NY 10013 1982 2
Schulman, Bari J. 226 East 53rd Street Suite 6A New York, NY 10022 1977 4
Schultz, Judith A. Goodkind Laboton & Rudoff 122 East 42nd Street Room 728 New York, NY 10168 1975 2
Schultz, Roger A. 123 East 54th Street New York, NY 10022 1958 2
Schunk, EricH. 670 Hartford Boulder, CO 80303 9-25-89 1
Schuttish, Thomas Rex Zissu Berger Halper & Barron 450 Park Avenue New York, NY 10022 1-31-77 1
Schutzman, Randy Gail 310 West 72nd Street New York, NY 10023 5-8-89 1
Schuyler, III, Charles R. Weil Gotshal & Manges 767 Fifth Avenue New York, NY 10153 5-23-88 1
Schwalm, John William UJA-Federation 130 East 59th Street New York, NY 10022 1981 2
Schwartz, James M. Merrill Lunch Hubbard, Inc. Two Broadway 23rd Floor New York, NY 10004 12-22-69 1
Schwartz, Margaret Ann Edwards & Angelí 750 Lexington Avenue 12th Floor New York, NY 10022 7-7-86 1
Schwartz, Milton Grant Herrmann Schwartz & Klinger 645 Madison Avenue, 17th Floor New York, NY 10022 1956 2
Schwarz, Alfred J. 2700 Terrell Avenue Oceanside, NY 11572 1958 2
Schweitzer, Richard Alan 30 East 65th Street New York, NY 10021 2-22-71 1
Schwi Turner, Karen Faye Stadtmauer & Bailkin 110 East 59th Street New York, NY 10022 6-19-89 1
Scott, Bruce Steven 67 Wall Street Suite 2411 New York, NY 10005 1992 3
Scully, John F. Dockery Savona & Scully 26 Broadway New York, NY 10004 1965 2
*147NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Scully, Raymond F. American Telephone & Telegraph Company 195 Broadway, Room 2555 New York, NY 10007 1957 2
Sears, Keith Floyd 235 East 22nd Street 16-N New York, NY 10010 7-17-89 1
Seideman, Abby M. 45 Old Field Road North Hills, NY 11576 2-4-85 1
Seiden, Richard P. Patterson Belknap Webb & Tyler 30 Rockefeller Plaza New York, NY 10112 3-14-77 1
Seidner, Allison Anderson Russell Kill & Olick, P. C. 666 Third Avenue New York, NY 10017 5-6-85 1
Seitz, Susan Versenyi Olwine Connelly Chase 299 Park Avenue New York, NY 10017 5-4-81 1
Sellars, Sondra 201 East 36th Street New York, NY 10016 4-14-86 1
Sellier, Robin Kaufinan Donovan Leisure Newton & Irvine 30 Rockefeller Plaza New York, NY 10112 1982 2
Seltzer, Reuben Merrill Lynch Hubbard, Inc. Two Broadway New York, NY 10004 6-21-82 1
Selzer, Jennifer M. Dept, of General Services Division of Real Property 2 Lafayette Street, Room 400 New York, NY 10007 7-6-87 1
Selzer, Terry A. Directors Guild of America 110 West 57th Street New York, NY 10019 1976 2
Senak, Mark Steven 95 Madison Avenue Suite 1400 New York, NY 10016 1982 2
Senning, John Lewis 114 Liberty Street Suite 204 New York, NY 10006 1-26-76 1
Senter, Michael Battle Fowler 280 Park Avenue 11th Floor New York, NY 10017 5-4-87 1
Sergiovanni, Beatrice Ann KPMG Peat Marwick 345 Park Avenue Mt. Kisco, NY 10549 1985 2
Serini, Paul Anthony Mudge Rose Guthrie Alexander & Ferdon 180 Maiden Lane New York, NY 10038 6-18-84 1
*148NAME j LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Shafer, Monqiue R 405 East 54th Street New York, NY 10022 1-11-88 1
Shafiroff, Nina A. Bronx County District Attorney 215 East 161st Street Bronx, NY 10451 1979 2
Shalev, Michele 34 West 86th Street New York, NY 10024 , 5-6-91 1
Shamis, Jocelyn C. Burke Horan & Maori 305 Madison Avenue Suite 2231 New York, NY 10165 1987 2
Shannon, Lisa Horowitz 165 Christopher Street Apartment 41 New York, NY 10014 8-22-83 1
Shapiro, Richard Davies Summit Rovins & Feldesman 445 Park Avenue New York, NY 10021 1-14-91 1
Sharpies, John Edmund Davis Polk & Wardwell 1 Chase Manhattan Plaza New York, NY 10005 3-25-91 1
Shaw, Crawford S. Shaw & Reed 335 Madison Avenue New York, NY 10017 7-1-63 1
Sheehan, Kenneth E. Caesar Napoli & White 350 Broadway New York, NY 10013 3-5-73 1
Sheehan, Patricia A. Gaston & Snow 666 Fifth Avenue New York, NY 10103 7-6-87 1
Sheer, Anat do Adrienne Packer 169 East 90th Street New York, NY 10128 5-2-83 1
Shehan, William R. 1 Fifth Avenue 26-A New York, NY 10003 6-23-58 1
Shelton, Adam J. Salon Marrow & Dyckman 41 East 42nd Street 21st Floor New York, NY 10017 12-3-90 1
Sherman, Scott Lawrence 126 East 56th Street New York, NY 10022 1980 2
Shields, John B. Bigham Englar Jones & Houston 14 Wall Street New York, NY 10005 6-21-50 1
Shprintz, Janet Lenore 219 West 106th Street New York, NY 10025 8-23-79 1
Shuman, Jeifrey A. Shuman & Wood-Smith 220 Fifth Avenue Suite 1500 New York, NY 10001 2-11-74 1
*149NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Shurtz, Richard Fischler do Joseph I. Rosenzweig Attorney At Law 150 Nassau Street New York, NY 10038 3-26-84 1
Sibal, Kapil Cole & Deitz 40 Wall Street New York, NY 10005 11-26-79 1
Siegel, Andrew L. Mead Data Central 200 Park Avenue 17th Floor New York, NY 10166 1991 2
Silber, Leo 1841 Broadway, Room 714 New York, NY 10023 1953 2
Silberberg, Seymour Jack Nachamie Hendler Spizz & Drogin, P. C. 605 Third Avenue New York, NY 10158 3-13-61 1
Silfen, Jane Leslie Silfen & Glasser, P. C. 545 Fifth Avenue Suite 1205 New York, NY 10017 8-28-89 1
Silove, Jonathan 40 Beverly Drive Westville, Natal 3630 South Africa, AF 8-12-91 1
Silver, Louis G. Stroock & Stroock 6 Lavan 7 Hanover Square New York, NY 10004 1987 2
Silver, Stephen Michael Coudert Brothers 1114 Avenue of the Americas New York, NY 10036 6-18-90 1
Silverman, Jeffrey F. Shatzkin & Reiss 501 Madison Avenue New York, NY 10022 6-5-89 1
Silverstein, Laura Anne White & Case 1155 Avenue of the Americas New York, NY 10036 9-24-90 1
Silverstone, Paul Harold 330 West 58th Street New York, NY 10019 12-12-58 1
Simmons, Malynda S. The Equicor 195 Broadway Location 8 FE New York, NY 10007 12-3-84 1
Simon, Craig A. 340 East 93rd Street Apartment 3L New York, NY 10128 1981 2
Simon, Theodore Michael do Black Tamber & Goldberg 15 Penn Plaza New York, NY 10017 12-13-65 1
Simon, William Edward United States Attorney’s Office One St. Andrews Plaza New York, NY 10007 1983 3
*150NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Simpson, David Baruch Dow Lohnes & Albertson 437 Madison Avenue New York, NY 10022 12-16-63 1
Sims-West, James W. The Legal Aid Society 1020 Grand Concourse Bronx, NY 10451 7-29-85 1
Sinacore-Guinn, David 3690 Av Cononiahi Montreal, Quebec, CN H2X 2Y6CN 5-5-84 1
Sindi, Sami Ali White & Case 1155 Avenue of the Americas New York, NY 10036 7-26-93 1
Singer, Eric T. Smith Barney 1345 Avenue of the Americas New York, NY 10105 1978 3
Singer, Rick H. Schulte Roth & Zabel 460 Park Avenue New York, NY 10022 1979 2
Singh, Anita c/o Jaime M. Recabo 66 Palmer Avenue Suite 44 Bronxville, NY 10708 1992 2
Siracusa, Vincenzo c/o Ronald Zezima 150 Nassau Street New York, NY 10038 7-7-86 1
Siskin, Robin Ellen Rosenman & Colin 575 Madison Avenue New York, NY 10022 12-4-89 1
Sit, Debbie Y. H. Law Office of Jack R. Fisher 4 Park Avenue New York, NY 10016 1988 2
Skibinsky, Clifford G. Liddle & Oconnor 80 Pine Street New York, NY 10005 1985 3
Slipp, Ellen Special Narcotics Courts 80 Center Street New York, NY 11201 2-5-90 1
Sloane, Stephen Marc Sidley & Austin 875 Third Avenue New York, NY 10022 3-27-89 1
Slossberg, Gayle Siegel 329 West 89th Street #3 New York, NY 10024 2-4-91 1
Slotnick, Howard J. David Halperin, P. C. 32 East 57th Street New York, NY 10022 1977 2
Small, Michael A. Breed Abbott & Morgan 153 East 53rd Street New York, NY 10022 4-11-77 1
*151NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR
Smart, III, Roy Louis Winthrop Stimson Putnam & Roberts 40 Wall Street New York, NY 10005 12-1-80
Smerling, Robyn Jean Gordon & Silber, P. C. 99 Park Avenue New York, NY 10016 9-28-87
Smith, Eileen Mary Citibank, N. A. 330 Madison Avenue New York, NY 10017 1987
Smith, Elizabeth Marie NYC Law Department 100 Church Street New York, NY 10007 1988
Smith, Howard 111 East 85th Street Suite 25B New York, NY 10028 1958
Smith, Jr., John Freeman 515 East 85th Street Apartment 8-G New Yofk, NY 10028 8-28-89
Smith, Lee Orr State of New York 1515 Broadway New York, NY 10036 1981
Smith, Matthew Adam GKN Securities Corp. 61 Broadway New York, NY 10006 4-15-91
Smith, Robert E. 141 East 89th Street New York, NY 10028 10-22-79
Smith, Robert S. Boggan D. Thom 5 East 57th Street New York, NY 10022 7-16-79
Smith, Stephen E. Kennedy Enterprises 100 East 42nd Street Suite 1850 New York, NY 10017 8-19-85
Smith, III, Stuart Farwell 634 West End Anveue Apt. 14D New York, NY 10025 4-12-82
Smith, Jr., Michael J. Equitable Life Ins. Co. 1285 Avenue of the Americas New York, NY 10019 3-26-62
Smith-Hill, John Ladas & Parry 10 Columbus Circle New York, NY 10019 2-4-80
Smolowitz, Steven Sol 1027 N. Edgewood Street Arlington, VA 22201 5-7-84
Sobel, Henry Russell • 127 West 79th Street New York, NY 10024 1966
Sobel, Hillary Zwerling Schachter & Zwerling 800 Third Avenue, 37th Floor New York, NY 10022 3-6-89
*152NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEP
Socolov, Benjamin Carl The Beach House Restaurant 349 Greenwich Street New York, NY 10013 1988 2
Sofferman, Mark David Moore Berson Lifflander Eisenberg & Mewhinney 595 Madison Avenue New York, NY 10012 10-3-88 1
Sohn, David L. Legal Department New York Telephone Company 1095 Avenue of the Americas New York, NY 10036 1962 2
Sohn, Frederick L. 880 Third Avenue New York, NY 10022 12-12-66 1
Sokolsky, Herbert R Western Electric Co. 222 Broadway New York, NY 10038 1959 4
Solomon, Jim E. Harold M. Weiner, P. C. 415 Madison Avenue New York, NY 10017 ,7-7-86 1
Somelofske, Joseph F. Equitable Life Assurance Socy. 1285 Avenue of the Americas New York, NY 10019 1950 2
Somma, Donna Alexander & Alexander Services, Inc. 1211 Avenue of the Americas New York, NY 10036 1987 3
Sondel, Jeffrey M. 1377 Lexington Avenue Apt. 3B New York, NY 10028 6-16-80 1
Soueid, Karim A. Chadboume & Parke 30 Rockefeller Plaza 22nd Floor, Room 2232 New York, NY 10112 8-28-89 1
Sparer, Michael Steven 25 Eddy Street Waltham, MA 02154 2-2-81 1
Spasser, Leslie Frances McDermott Will & Emery 1211 Avenue of the Americas New York, NY 10036 5-6-91 1
Spears, Keith Malcolm The First Boston Corp. 55 East 52nd Street 42nd Floor New York, NY 10055 3-6-89 1
Spencer, Robert Edward Investors Central Management Corp. 600 Third Avenue New York, NY 10016 1967 2
Spiegel, Michael Hugh Curtis Mallet Prevost Colt & Mosle 101 Park Avenue, 35th Floor New York, NY 10178 2-3-86 1
*153NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Spielman, Wendy A. do J. Edward Meyer 230 Park Avenue Suite 2525 New York, NY 10169 1991 2
Spiessbach, Kathleen F. 116 Avenue General Eisenhower 1030 Broxelles Bel, BE 10-31-88 1
Spiro, Ellen Leslie Rubin Baum Levin Constant & Friedman 30 Rockefeller Plaza, 29th Floor New York, NY 10112 2-29-88 1
Spitzer, Emily NOW Legal Defense & Education Fund 99 Hudson Street New York, NY 10013 2-8-82 1
Spizz, Brian M. do Michael Mantell 36 West 44th Street New York, NY 10036 5-21-79 1
Stack, Joanne Tunney Price Waterhouse 1251 Avenue of the Americas New York, NY 10020 3-13-78 1
Stackpole, John E. Phillips Lythe 437 Madison Avenue New York, NY 10022 1986 2
Staff, Eric P. Prep Tax, Inc. 342 Madison Avenue New York, NY 3-23-92 1
Stanton, James Edward Putney Twombly Hall & Hirson Bar Building 34 West 44th Street New York, NY 10036 6-23-59 1
Stanton Rossi, Patricia Manhattan Criminal Court 100 Centre Street New York, NY 10013 1985 2
Stapleton, Simon Jonathan Raggio Jaffe & Kayser 10 East 40th Street 43rd Floor New York, NY 10016 1988 2
Starer, Rhonda S. Weil, Gotshal & Manges 767 Fifth Avenue New York, NY 10153 4-11-83 1
Stassinopoulos, Nancy N. NYC Law Department 100 Church Street New York, NY 10007 1975 2
Stavitsky, Jeffrey Brandon 34 Kensington Avenue Jersey City, NJ 07304 6-21-82 1
Steel, Brian Elliot 180 West End Avenue #15R New York, NY 10023 4-15-91 1
Steele, Donnalee R. New York County District Attorney 1 Hogan Place New York, NY 10-5-81 1
*154NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Stein, Alan Jay Commonwealth Associates 733 Third Avenue New York, NY 10017 3-14-77 1
Stein, Carey M. Hart Schaffner & Marx 1290 Avenue of the Americas. New York, NY 10104 1988 3
Stein, Jay Robert District Attorney New York County One Hogan Place New York, NY 10013 7-8-75 1
Steinberg, Jonathan R. 10 Mitchell Place New York, NY 10017 1983 3
Steiner, Ivy Michele Windels Marx Davies & Ives 156 West 56th Street New York, NY 10019 1986 2
Steiner, Thomas Daniel McKinsey & Co. 55 East 52nd Street New York, NY 3-25-74 1
Steingard, Richard Martin Goldman & Hafetz 60 East 42nd Street #950 New York, NY 10165 10-31-88 1
Steinhardt, Doris E. KPMG Peat Marwick 345 Park Avenue New York, NY 10154 1980 3
Sterling, Gale Kass Kaplan & Kilsheimer 685 Third Avenue 26th Floor New York, NY 10017 4-13-92 1
Stem, Dawn N. Squadron Ellenoff Plesent & Lehrer 551 Fifth Avenue New York, NY 2-6-89 1
Stem, Leonard S. Sawyer Miller Group 14 East 60th Street New York, NY 10022 2-5-90 1
Stem, Michelle Rose Goldman Sachs & Co. 85 Broad Street 22nd Floor New York, NY 10004 1989 2
Stetter, Roger A. Mudge Rose Guthrie & Alexander 20 Broad Street New York, NY 10005 1978 2
Stevens, Stacey Lorin 320 East 23rd Street Apt. 7D New York, NY 10010 5-23-88 1
Stifter, Jr., Louis Joseph 208 West 23rd Street Apt. 507 New York, NY 10011 10-8-68 1
*155NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Stimson, David C. Rogers Hoge & Hills 90 Park Avenue New York, NY 10016 1978 3
Stock, David M. 156 Fifth Avenue Room 1214 New York, NY 10010 1979 2
Stone, Anne H. U. S. Dept, of Energy 26 Federal Plaza New York, NY 10007 1979 2
Stone, Robert Gold & Wachtel 10 East 53rd Street New York, NY 10022 1950 2
Stotsenburg, Ralph Alan 122 East 42nd Street New Tork, NY 10168 12-12-66 1
Strick, Stephen Samuel Talmadge & Strick 720 5th Avenue New York, NY 10021 10-6-75 1
Stuart, John M. Reid & Priest 40 West 57th Street New York, NY 10019 11-26-51 1
Stueck, Eileen C. 573 Gamillo Street Sierra Madre, CA 91024 6-17-85 1
Sturim, Pamela Fran Schulte Roth & Zabel 900 Third Avenue New York, NY 10022 1988 2
Sugarman, Gary Steven Anderson Kill Olick & Oshinsky, P. C. 666 Third Avenue New York, NY 10017 1990 2
Sugino, Kimeece Oi Coopers & Lybrand 1251 Avenue of the Americas New York, NY 10020 1987 2
Suher, Jeffrey L. 27 S. Goodman Street Apt. 2 Rochester, NY 14607 3-22-93 1
Suliawan, Gunawan 219 West 70th Street #5 New York, NY 10023 6-16-86 1
Sullivan, Gayle A. NYS Dept of Law Attorney General’s Office 120 Broadway, 24th Floor New York, NY 10271 1983 3
Sullivan, John Damien Chase Manhattan, NA One Chase Plaza New York, NY 1993 2
*156NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Sundberg, Jan L. ABC Sports, Inc. 1330 Avenue of the Americas New York, NY 10019 1979 2
Susser, Steven Craig Davis Polk & Wardwell 450 Lexington Avenue New York, NY 10017 1991 3
Sweeney, Colleen Legal Aid Society 80 Lafayette Street New York, NY 1991 2
Sweeney, John P. Townley & Updike 405 Lexington Avenue New York, NY 10174 6-29-53 1
Swersky, Clive Russell Kelley Drye & Warren 101 Park Avenue New York, NY 10178 6-4-84 1
Tabak, Matthew Steven Hertel & Bennett 400 Madison Avenue Suite 810 New York, NY 10017 9-30-85 1
Taffet, Arthur First American Title Insurance Company of New York 170 Broadway New York, NY 10038 1957 2
Tai, Jeanne Sullivan & Cromwell 125 Broad Street New York, NY 10004 1990 2
Tallan, Martin Barry Gibson Dunn & Crutcher 200 Park Avenue New York, NY 10166 8-22-88 1
Tamate, Michiko 865 Clayton Street San Francisco, CA 94117 7-9-84 1
Tan, William 9 Eunice Court Tarrytown, NY 10591 1980 2
Taran, David A. 757 Ocean Avenue 107 Santa Monica, CA 90402 3-15-83 1
Tarplin, Jeffrey F. Quasha Wessely & Schneider 689 Fifth Avenue New York, NY 10022 6-17-85 1
Tarshis, Steven Mark Young Tarshis & Dimiero, P. C. 120 Wall Street New York, NY 10005 1972 2
Tarter, Stephen P. Tarter/Stats Realty Corp. 270 Lafayette Street New York, NY 10012 1973 2
Task, Robert J. American Cancer Society 90 Park Avenue New York, NY 10016 6-18-62 1
*157NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Tate, Dwayne Michael Chase Manhattan Bank 2 Chase Manhattan Plaza 5th Floor New York, NY 10081 6-14-93 1
Tauber, James C. RCA Columbia Pictures International Video 711 5th Avenue New York, NY 10020 3-21-83 1
Taubes, Jacqueline Nacfine Weil Gotshal & Manges 767 Fifth Avenue New York, NY 10153 9-15-80 1
Tavs, Cynthia Louise Winthrop Stimson 40 Wall Street New York, NY 10005 5-23-88 1
Taylor, Marsha Jane 444 East 57th Street New York, NY 10022 8-27-84 1
Taylor, Rudolph B. Dept, of Parks & Recreation 830 Fifth Avenue New York, NY 10025 3-31-75 1
Taylor, Sarah Lovell Nixon, Hargrave, Devans & Doyle 1 Rockefeller Plaza New York, NY 10020 6-16-80 1
Teague, Daniel Douglas Healy & Baillie 29 Broadway New York, NY 10006 6-28-78 1
Tecklin, Stacy Ellen Columbia Pictures Entertainment, Inc. 711 Fifth Avenue New York, NY 10022 7-7-86 1
Tegreene, Clarence Timonthy Cravath Swaine & Moore 825 Eighth Avenue New York, NY 10019 1-14-91 1
Teicher, Thomas L. Ombudsman Spofford Juv. Ctr. 1221 Spofford Avenue Bronx, NY 10474 1977 2
Tenenbaum, Steven Rogers & Wells ' 200 Park Avenue New York, NY 10166 1980 2
Tenney, Arnold Herbert 950 Third Avenue New York, NY 10022 11-30-53 1
Tetunic, Charles N. NYC Law Department 100 Church Street New York, NY 10007 3-3-75 1
Thaler, Adam S. Weil Gotshal & Manges 767 5th Avenue New York, NY 10153 1988 2
Thau, Andrew Lowell 1139 Amalfi Drive Pacific Palisades, CA 90272 6-29-93 1
*158NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Thoene, Marie-Therese Cole & Deitz 115 Water Street New York, NY 10038 1986 2
Thomas-Smith, Shirley 575 Main Street Roosevelt Island, NY 10044 9-26-78 1
Thompson, Donna Marie Manhattan District Attorney’s Office Special Prosecutions 1 Hogan Place, Room 754 New York, NY 10013 1991 2
Thompson, Patricia Moultrie American Broadcasting Co., Inc. 1330 Avenue of the Americas New York, NY 10019 4-13-70 1
Thompson, Raymond Duane 309 East 87th Street #5J New York, NY 10128 3-6-89 1
Thompson, Richard Scott 66 Madison Avenue 5-A New York, NY 10016 5-2-88 1
Thompson, Scott S. Sage Gray Todd & Sims 2 World Trade Center, 100th Floor New York, NY 10048 9-19-83 1
Thomsen, Jacqueline Mary 26 Dyer Avenue Emerson, NJ 07630 1-5-93 1
Thomson, Edward G. 1020 Grand Concourse 6D Bronx, NY 10451 1958 3
Thomson, Terry E. Spengler Carlson Gabar 280 Park Avenue New York, NY 10017 3-29-76 1
Thornton, Jr., Henry James Cahill Gordon & Reindel 80 Pine Street New York, NY 10005 1992 2
Tirone, Vito Filiberto 2718 Cruger Avenue Bronx, NY 10467 5-2-83 1
Tischler, David J. Haft Tischler & Schlosberg 217 Broadway New York, NY 10007 1955 2
Tito, Christopher John District Attorney’s Office Bronx County 215 East 161st Street Bronx, NY 10451 1990 2
Tobias, Stephen F. Siff Rosen & Parker 233 Broadway 28th Floor New York, NY 10279 9-28-87 1
Todaro, Frank L. 450 7th Avenue Suite 500 New York, NY 10123 1971 2
*159NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Togut, Judith Segal Togut Segal & Segal One Penn Plaza Suite 1714 New York, NY 10119 6-4-84 1
ToU, Sharon N. 501 Fifth Avenue Suite 2203 New York, NY 10017 8-3-81 1
Toma, J. Douglas Myerson Cooper Stahl & Zelmanovitz 445 Park Avenue, 12th Floor New York, NY 10022 8-6-90 1
Tonelson, Emanuel D. 380 Madison Avenue New York, NY 10017 1957 2
Tongsir, Ferdi Mustafa 318 East 62nd Street New York, NY 10021 7-25-88 1
Tonnessen, Nancy Elizabeth Dewey BaUantine 1301 Avenue of the Americas WaU Street Plaza New York, NY 10019 1986 2
Toole, Cecelia A. NY City Law Department 900 Sheridan Avenue Room 6A-14 Bronx, NY 10451 9-2-82 1
Toran, Nicole Elise Kramer Levin Nessen Kamin & Frankel 919 Third Avenue New York, NY 10022 1993 2
Torres, Juan Anderson KU1 Click & Oshinsky 666 3rd Avenue New York, NY 10017 5-17-93 1
Trachtenberg, Mark D. NYC Dept, of Housing Preservation & Development 100 Gold Street New York, NY 10038 1954 2
Tracy, JÜ1 Ann Edwards & AngeU 750 Lexington Avenue New York, NY 10022 7-26-93 1
Tralins, Sheüa Harriett Hawkins Delafield & Wood 67 Wall Street New York, NY 10005 1984 4
Tranford, Louise Éüeen 303 West 29th Street New York, NY 10001 2-28-83 1
Travis, Jeremy W. Deputy Commissioner Legal Matters NYCPD One Police Plaza, Room 1406 New York, NY 10038 1983 3
Trebing, Al Palaski Arthur Young & Co. 277 Park Avenue New York, NY 10017 1980 2
*160NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Trent, Paul 310 East 70th Street New York, NY 10021 12-11-61 1
Trimble, Phillip R. 14 Washington Place New York, NY 10003 12-13-65 1
Triolo, Pamela E. Citibank NA 425 Park Avenue New York, NY 10041 1987 2
Triseiuzzi, George S. Bower & Gardner 110 East 59th Street New York, NY 10022 3-25-85 1
Tucker, Margaret E. Minority Task Force on AIDS 505 8th Avenue New York, NY 1992 2
Tuckman, Robert William 21 Hawthorne Way Hartsdale, NY 10530 1-8-70 1
Turchin, Martin F. 405 Lexington Avenue New York, NY 10174 1965 . 2
Turk-Borowick, Laurel District Attorney’s Office Bronx County Bronx, NY 10451 1981 2
Turkowitz, Steven M. Finley Kumble Wagner 425 Park Avenue New York, NY 10022 1973 2
Turner, Joseph R. Community Action For Legal Services 335 Broadway New York, NY 10001 1979 2
Twombly, John C. U. S. Aviation Underwriters 1 Seaport Plaza New York, NY 10038 3-15-76 1
Tyndall, MarkK. The Legal Aid Society 80 Lafayette Street New York, NY 10013 3-23-87 1
Ubl, Andrea Jean 316 Danbury Road Ridgefield, CT 06877 4-15-91 1
Udolf, Susan Lynn Baum Stevens & Pittleman 6 East 45th Street Suite 1205 New York, NY 10017 1-22-90 1
Uhlfelder, Mark Nathan 3918 Gresham Street #6 San Diego, CA 92109 7-12-83 1
Ullmann, Adalbert E. Chicago Title Insurance Co. 233 Broadway New York, NY 10017 1962 2
Ungar, Bruce B. Seward & Kissel 88 Pine Street Wall Street Plaza New York, NY 10005 1979 2
*161NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Unger, Neal M. Wenber Murase & White 400 Park Avenue New York, NY 1980 3
Unger, Seymour M. 18 East 41st Street New York, NY 10017 12-11-61 1
Urbano, Georgia May Lane & Mittendorf 99 Park Avenue New York, NY 10016 7-8-75 1
Uscatu, Diva Maria 55 Park Terrace East, #B40 New York, NY 10034 12-3-90 1
Vagias, James Neil Screen Actors Guild 1700 Broadway New York, NY 10019 5-24-82 1
Valdes-Fauli, Teresa M. Exxon Corporation 1251 Avenue of the Americas New York, NY 10020 2-4-80 1
Vallee, Jr., William L. Hawkins, Delafield & Wood 67 Wall Street New York, NY 10005 1-13-86 1
Valley, Eric S. Proskauer Rose Goetz & Mendelsohn 300 Park Avenue New York, NY 10022 1988 2
Vandecastle, Mary Lorene Irwin & Post PA 575 Madison Avenue New York, NY 10022 1986 3
Vandemoot, Barbara A. Arthur Andersen & Co. 1345 Avenue of the Americas New York, NY 10105 1988 2
Van Harén, Julia Marie Reid & Priest 40 West 57th Street New York, NY 10019 4-13-92 T
Varían, Kevin Michael Edwards & Angelí 750 Lexington Avenue New York, NY 10022 3-21-88 1
Vaz, Juliet Four Park Avenue New York, NY 10016 6-19-78 1
Vegliante, Robert Anthony Home Life Insurance Company 75 Wall Street New York, NY 10005 7-11-88 1
Venable, Sheila Eileen 1518 Lincoln Circle #203 McLean, VA 22102 9-24-90 1
Verga, Ronald J. 523 West 112th Street New York, NY 10025 8-23-79 1
Vidal, Billy C.D. Antonio M. Flores Law Office 2525 Broadway Suite 5 New York, NY 10025 1984 3
*162NAME LAST KNOWN ADMITTED DEPT ADDRESS DATE/YEAR
Virgil, Theodore Carmen American Cyanamid Company 630 Fifth Avenue New York, NY 10020 3- 19-58 1
Vista, Ariel Milbank Tweed Hadley & McCloy I Chase Manhattan Plaza New York, NY 10005 1981 2
Viswanathan, Michele Reid & Priest 40 West 57th Street 27th Floor New York, NY 10019 6-19-89 1
Vita, Charles Anthony L B Kaye Assoc. 477 Madison Avenue New York, NY 10022 1985 2
Wacks, Jerry Ivan P.O. Box 1068 Cooper Station New York, NY 10276 2- 9-76 1
Wagner, Cindy Kanterman Matthew Bender & Co., Inc. II Penn Plaza New York, NY 10001 1984 2
Wagner, Laura Oliphant 43 Charles Street Apt. 3 New York, NY 10014 6-1-87 1
Wahl, Bradley Evan Borge & Pitt 20 Exchange Place New York, NY 10005 1986 2
Wait, Ehzabeth Hayden Cadwalader Wickersham & Taft 100 Maiden Lane New York, NY 10038 4- 13-87 1
Waleck, Morris 185 West End Avenue Apt. 2M New York, NY 10023 12-22-64 1
Wales, Jeffrey Martin Davy & Wales Attorneys & Counselors At Law 330 West 42nd Street, 32nd Floor New York, NY 10036 3- 29-76 1
Walker, Christine M. Law Department City of New York 100 Church Street New York, NY 10007 1976 2
Walker, John H. Brown & Wood One World Trade Center New York, NY 10010 12-4-89 1
Walker, Rachel Suzanne do Coudert Brothers-Moscow 200 Park Avenue New York, NY 10166 8-12-91 1
Walker, Robert John Manufacturers Hanover Trust Company 270 Park Avenue 40th Floor New York, NY 10017 5- 24-82 1
*163NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Wallace, Leonard Francis Pennsylvania Mutual Fund, Inc. 1414 Avenue of the Americas New York, NY 10019 3-7-78 1
Wallace, Nancy 0. Demov Morris & Hammerling 40 West 57th Street New York, NY 10019 2-2-81 1
Walsky, Lance Stephan Elder & Walsky 565 Fifth Avenue New York, NY 10017 1-26-76 1
Walters, Gary Cravath Swaine & Moore 1 Chase Manhattan Plaza New York, NY 10005 9-29-86 1
Walton, Anthony E. DC 37 Municipal Employees Legal Service 125 Barclay Street New York, NY 10007 1986 2
Wang, Elizabeth C. Marine Midland Bank 140 Broadway 6th Floor New York, NY 10015 6-18-84 1
Wang, Wallace Wen-Yen Sullivan & Cromwell 125 Broad Street New York, NY 10004 2-5-90 1
Wang, Wan Mee Townley & Updike 405 Lexington Avenue New York, NY 10144 11-30-92 1
Ward, Hugh John Flemming Zulack Williamson 71 Broadway New York, NY 10006 1992 3
Warfinan, Mortimer 875 Avenue of the Americas Suite 1400 New York, NY 10001 1951 2
Wasserman, Mark 347 West 39th Street Apt. 8E New York, NY 10018 1990 2
Way, Gary D. Haight Gardner Poor & Havens One State Street Plaza New York, NY 10004 8-27-84 1
Waznik, Ellen Coopers & Lybrand 1301 Avenue of the Americas New York, NY 10019 1981 2
Weaver, Elizabeth Mary Goddard & Blum 675 Third Avenue New York, NY 10017 4-23-90 1
*164NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Webb, Jr., Robert David Proskauer Rose Goetz & Mendelsohn 1585 Broadway New York, NY 10036 2-5-90 1
Weber, Roy P. 400 West End Avenue New York, NY 10024 1969 2
Weber, Thomas E. Borge & Pitt 20 Exchange Place New York, NY 10005 1969 2
Weeramantry, Lucian G. Weeramantry & Katz 10 East 40th Street 9th Floor New York, NY 10016 1976 2
Weinberg, Jean R. 153A Guinea Hollow Road Tewksbury, NJ 08803 3-23-87 1
Weinreb, Adam Stuart Law Office of Ronald Cohen 204 West 20th Street New York, NY 10011 1992 3
Weinschenker, Marsha Bower & Gardner 110 East 59th Street New York, NY 10022 8-22-83 1
Weinstein, Bernard I. 880 Third Avenue New York, NY 10022 1951 2
Weinstein, Gary S. Goldman Sacks & Co. Shearson Lehman Huther 200 Vesey Street New York, NY 10285 1983 2
Weinstock, Yosef B. Dorsey & Whitney 250 Park Avenue New York, NY 10022 1-11-93 1
Weintraub, Jeffrey B. Tag Associates 75 Rockefeller Plaza 9th Floor New York, NY 10019 1982 2
Weintraub, Manda K Ross & Cohen 655 Third Avenue 27th Floor New York, NY 10017 6-3-85 1
Weintraub, Robin M. Reid & Priest 40 West 57th Street New York, NY 10019 1988 2
Weir, Nova J. Seward & Kissel Wall Street Plaza New York, NY 10005 1-18-82 1
Weiser, Laura Jean 101 West 79th Street Apt. #23B New York, NY 10024 12-3-84 1
Weisman, Lawrence Ira do Heller Peck & Levy 230 Park Avenue New York, NY 10169 12-10-62 1
*165NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Weiss, Allan Bower & Gardner 110 East 59th Street New York, NY 10022 1951 2
Weiss, Brian 11 Park Place Suite 1915 New York, NY 10007 7-16-79 1
Weiss, George Michael Rubin Baum Levin Constant 645 Fifth Avenue New York, NY 10022 12-23-68 1
Weiss, Jeffrey Gordon 215 East 68th Street New York, NY 10021 2-5-79 1
Weiss, Paul Martin 49 Hampton Drive Freehold, NJ 07728 4-15-91 1
Weiss, Russell L. Norstar Bank of Commerce 56 East 42nd Street New York, NY 10017 1957 2
Weiss, Suzanne Terry 2 Horatio Street Apt. 17E New York, NY 10014 1-17-83 1
Weiss, William L. Wiener Zuckerbrot & Weiss 260 Madison Avenue New York, NY 10016 1956 2
Weissmandelbi, Brenda 325 Broadway 0 New York, NY 10007 1981 2
Welch, Jonathan Steele Shearman & Sterling 599 Lexington Avenue New York, NY 10022 1989 2
Welles, William Bouton Burke & Burke 529 Fifth Avenue New York, NY 10017 3-5-79 1
Welsh, Alice Lee Elle Magazine 1633 Broadway 44th Floor New York, NY 10019 1988 2
Welsh, Jeffrey Dale Kirschenbaum & Kirschenbaum, P. C. 200 Garden City Plaza Garden City, NY 11530 1982 2
Werner, Robert James Chadboume & Parke 30 Rockefeller Plaza New York, NY 10112 1992 2
Werthan, Betsy Irving Trust Company 1 Wall Street New York, NY 10015 2-4-85 1
*166NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEP
Weston, Bradford V. Trubin Sillcocks Edelman 375 Park Avenue New York, NY 10022 11-26-79 1
Whalen, Virginia Debevoise & Plimpton 875 Third Avenue New York, NY 10022 1987 2
Wheeler, Deborah L. Sherman & Sterling 599 Lexington Avenue New York, NY 10022 1986 2
Wheeler, PaulW. Hill Rivkins 72 Wall Street New York, NY 10005 1980 2
Wheeler, Ronald Clare Weil Gotshal & Manges 767 Fifth Avenue New York, NY 10153 1985 3
White, Robert H. Dept, of Justice Customs Sect. 26 Federal Plaza New York, NY 10013 7-9-73 1
Whiteley, Richard P. Bronx Legal Services 2605 Grand Concourse Bronx, NY 10468 1975 2
Whittaker, Alfred W. AT&T Co. 195 Broadway Room 2529 New York, NY 10007 3-19-79 1
Wieland, James B. Ober Kaler Grimes & Shriver One Exchange Plaza at 55 Broadway New York, NY 10006 1982 3
Wiener, Florence 200 Mercer Street New York, NY 10012 4-11-83 1
Wiener, Hilton M. 545 Eighth Avenue Ste. 401 New York, NY 10018 1975 2
Wietschner, Chaim Weil Gotshal & Manges 767 Fifth Avenue New York, NY 10153 1992 2
Wigo, Bruce J. 7002 Blvd. East #25K Guttenberg, NJ 07093 4-9-79 1
Wilburn, Christopher Alexander Reavis & McGrath 345 Park Avenue New York, NY 10022 1977 2
Wilde, David S. 370 East 76th Street Apt. B208 New York, NY 10021 9-29-86 1
Wiley, Margaret Winslow 1001 Chalk Level Road Durham, NC 27704 2-28-83 1
*167NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Williams, Evelyn A. 115 West 111th Street New York, NY 10027 6-23-59 1
Williams, Grace Helene Smith Barney 40 West 57th Street 19th Floor New York, NY 10019 6-14-93 1
Williams, Ivana I. Law Offices of Ridley M. Whitaker 880 3rd Avenue, 13th Floor New York, NY 10022 3-2-92 1
Williams, Linda Katherine Kaye Scholer Fierman Hayes & Handler 425 Park Avenue New York, NY 10022 5-6-91 1
Williams, Margaret Price 25-35 99th Street East Elmhurst, NY 11369 10-10-72 1
Williams, Nan Fisher Revlon, Inc. 767 Fifth Avenue New York, NY 10022 7-7-70 1
Williams, Roger Emmet Townley & Updike 405 Lexington Avenue New York, NY 10017 1956 2
Williams, Susan Trief & Oik 110 East 59th Street 29th Floor New York, NY 10022 1989 2
Williams, III, Joseph Bryan Mobil Oil Corporation 150 East 42nd Street New York, NY 10017 12-13-65 1
Williams, Archie E. NYS Dept, of Law 2 World Trade Center New York, NY 10047 1978 2
Williamson, Keith H. Reavis & McGrath 345 Park Avenue New York, NY 10154 6-20-83 1
Wilson, Frederick James 545 Madison Avenue, 13th Floor New York, NY 10022 1961 2
Wilson, Jr., Clarence B. 850 Manida Street Bronx, NY 10474 3-16-81 1
Windfeld-Hansen, Mark Webster & Sheffield One Rockefeller Plaza New York, NY 10020 6-20-83 1
Winn, Jacqueline Ann 6 Essex Drive Bow, NH 03304 4-12-82 1
Winnick, Pamela Ruth CARE 660 First Avenue New York, NY 10016 2-27-78 1
Winokur, Hugh Russell 3921 Clay Street San Francisco, CA 94118 7-23-85 1
*168NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR, DEPT.
Winston, Deborah Elizabeth 43 Boyden Street East Orange, NJ 07017 7-25-88 1
Wiseman, Ronald I. GMHC, Inc. 132 West 24th Street Box 274 New York, NY 10011 9-26-77 1
Wistendahl, Douglass Arthur 575 Lexington Avenue New York, NY 10022 3-31-75 1
Wiznitzer, Stephen B. The Singer Company 30 Rockefeller Plaza New York, NY 10020 3-13-78 1
Wolf, Diane C. Schulte Roth & Zabel 900 Third Avenue New York, NY 10022 12-8-86 1
Wolf, Jeffrey Alan The Castle Group, Ltd-. 375 Park Avenue Suite 1501 New York, NY 10152 5-6-91 1
Wolf, Mark Steven Morvillo Abramowitz & Grand, P. C. 530 Fifth Avenue New York, NY 10036 8-28-89 1
Wolff, Cheryl F. Rogers & Wells 200 Park Avenue New York, NY 10166 3-25-85 1
Wolff, John Walter NYC Financial Information Svcs. Agency 1 Centre Street New York, NY 10007 2-22-77 1
Wolfman, Eiran Touche Ross & Co. 1633 Broadway New York, NY 1986 2
Wolk, Valerie N. 338 West 72nd Street 2F New York, NY 10023 7-7-77 1
Woods, Jeanne M. Curtis Mallet Prevost Colt & Mosle 101 Park Avenue, 35th Floor New York, NY 10178 1982 2
Woods, Joanne Gelberg & Abrams 711 Third Avenue New York, NY 10017 7-9-84 1
Woolf, Betsy Fran 685 West End Avenue New York, NY 10025 1978 2
Woolverton, III, William Henderson Alliance Capital Management Corp. 1345 Avenue of the Americas New York, NY 10105 10-27-80 1
*169NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Worden, Virginia Hill 114 Hobart Avenue Summit, NJ 07901 3-1-76 1
Wordsworth, A. Benjamin 82 Wall Street New York, NY 10005 1982 2
Wright, Carolyn Fiske USEPA 26 Federal Plaza New York, NY 10278 1985 2
Wright, Martin 400 Madison Avenue New York, NY 10017 1959 2
Wright, Scott Andre New York Telephone Company 1095 Avenue of the Americas New York, NY 10036 1983 2
Wyman, Jeffrey Gray NTL Incorporated 110 East 59th Street Worldwide Plaza New York, NY 10022 1-11-93 1
Yampolsky, Eormi NYC Dept, of Gen. Sus., Div. Of Real Property 2 Lafayette Street, Room 1802 New York, NY 10007 1989 2
Yassky, Robert Paul 3658 Borham Blvd. P-320 Los Angeles, CA 90068 7-9-84 1
Yates, Mark G. Edwards & Antholis 989 Avenue of the Americas New York, NY 10018 1981 3
Yee, Bernard H. Gold Farrell & Marks 41 Madison Avenue New York, NY 10010 1990 2
Yellin, Judith M. Weil Gotshal & Manges 767 5th Avenue New York, NY 10153 1988 2
Yetnikoff, Walter R. CBS 51 West 52nd Street New York, NY 10019 1956 2
Yi, Haywon Olwine Connelly Chase O’Donnell Weyher 299 Park Avenue, 16th Floor New York, NY 10171 5-8-89 1
Yost, John A. The Chase Manhattan Bank, N. A. One Chase Manhattan Plaza Legal Department, 25th Floor New York, NY 10081 3-18-86 1
You, Peter Lem 70 Bowery Suite 402 New York, NY 10013 1976 2
Young, Collette Roberta Cravath Swaine & Moore Worldwide Plaza 825 Eighth Avenue New York, NY 10019 6-14-93 1
*170NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Youtt, Harry E. Regan Goldfarb Heller 445 Park Avenue New York, NY 10022 4-1-68 1
Yu, Shaw Wu James 420 Lexington Avenue Suite 456 New York, NY 10017 1984 2
Yudenfriend, Judith E. Office of the Corporation Counsel 100 Church Street New York, NY 10007 1985 2
Zaklow, Betsy L. NYC Housing Authority 75 Park Place New York, NY 10007 1-13-86 1
Zaleman, Amelia A. Ballatine Books A Division of Random House, Inc. 201 East 50th Street New York, NY 10022 1-13-92 1
Zapfel, Elaine B. Sussmane Zapfel & Cohen, P. C. 919 Third Avenue, 9th Floor New York, NY 10022 1982 4
Zarcos, Raymond John 120 Haven Avenue #47 New York, NY 10032 7-11-88 1
Zeeve, A. Harry Heritage Capital Corp. 250 West 57th Street Suite 1216 New York, NY 10019 2-6-89 1
Zeichner, Kenneth S. NYC Rent & Heat Guidelines Board 51 Chambers Street Room 202 New York, NY 10007 1985 2
Zeldin, Randy Wayne 7915 Southwest 86th Street Miami, FL 33143 6-12-84 1
Zelek, Mark E. Finley Kumble Wagner 425 Park Avenue New York, NY 10022 8-22-83 1
Zerilli, Peter John Skadden Arps 919 Third Avenue New York, NY 10022 3-26-90 1
Zhu, Jia Jonathan Shearman & Sterling 599 Lexington Avenue New York, NY 10022 3-22-93 1
Zimmer, Alexander Jaffe 11 East 44th Street 10th Floor New York, NY 10017 3-15-76 1
Zimmer, Amy Klarsfeld Gilman & Margolis 770 Lexington Avenue New York, NY 2-25-80 1
*171NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT.
Zimmerman, Jean-Marc Amster Rothstein & Ebenstein 90 Park Avenue, 21st Floor New York, NY 10016 8-27-90 1
Zimmerman, Marian Seitz 4013 Southwestern Blvd. Dallas, TX 75225 9-28-87 1
Zizmor, Andrew Stuart Komish Lieb Weiner & Heilman 1114 Avenue of the Americas New York, NY 10036 1988 2
Zock, Virginia Maria Balfour McClaine Futures, Inc. 88 Pine Street Wall Street Plaza New York, NY 10005 8-27-84 1
Zolan, Alexandra Jobette Milgrim Thomajan & Lee, P. C. 53 Wall Street New York, NY 10005 1989 2
Zweibel, Ellen B. 166 Bank Street, IE New York, NY 10014 1975 2